FOR IMMEDIATE NEWS RELEASE                                                         NEWS RELEASE #49
FROM: CLERK OF SUPREME COURT OF LOUISIANA
The Opinion(s) handed down on the 19th day of November, 2019, are as follows:


BY WEIMER, J.:
       2019-KA-00568        STATE OF LOUISIANA VS. VALENTINO ROMAN HODGE (Parish of Sabine)
            c/w
       2019-KA-00569
                            This case is before the court on direct appeal from a district court ruling declaring
                            unconstitutional the jury verdict regime found in La. Const. art. I, § 17 and La.
                            C.Cr.P. art. 782, which allow for verdicts on a vote of ten of twelve jurors for
                            felonies committed before January 1, 2019. The district court committed the
                            following two interrelated errors: (i) creating, on that court’s own initiative (sua
                            sponte), a constitutional challenge to statutory law and to provisions of the
                            Louisiana Constitution and (ii) striking down the jury verdict regime as
                            unconstitutional on the basis of an earlier, nonbinding district court holding. Based
                            on these errors, this court vacates the district court’s ruling and remands for further
                            proceedings.
                            VACATED AND REMANDED.
                            Chief Judge Susan M. Chehardy of the Court of Appeal, Fifth Circuit, appointed as
                            Justice pro tempore, sitting for the vacancy in the First District.
                            Retired Judge James Boddie appointed Justice ad hoc, sitting for Clark, J.
                            Johnson, C.J., dissents and assigns reasons.
11/19/2019
                     SUPREME COURT OF LOUISIANA


                        NO. 2019-KA-0568 c/w 2019-KA-0569

                                STATE OF LOUISIANA

                                          VERSUS

                           VALENTINO RAMON HODGE


                ON APPEAL FROM THE 11TH JUDICIAL DISTRICT COURT,
                               PARISH OF SABINE



WEIMER, Justice.1

       This case is before the court on direct appeal from a district court ruling

declaring unconstitutional the jury verdict regime found in La. Const. art. I, § 17 and

La. C.Cr.P. art. 782, which allow for verdicts on a vote of ten of twelve jurors for

felonies committed before January 1, 2019. The district court committed the

following two interrelated errors: (i) creating, on that court’s own initiative (sua

sponte), a constitutional challenge to statutory law and to provisions of the Louisiana

Constitution and (ii) striking down the jury verdict regime as unconstitutional on the

basis of an earlier, nonbinding district court holding. Based on these errors, this court

vacates the district court’s ruling and remands for further proceedings.

                BACKGROUND AND PROCEDURAL HISTORY




1
  Chief Judge Susan M. Chehardy of the Court of Appeal, Fifth Circuit, assigned as Justice pro
tempore, sitting for the vacancy in the First District; Retired Judge James Boddie Jr., appointed
Justice ad hoc, sitting for Justice Clark.
         By separate bills of information, the defendant was charged with one count of

domestic abuse battery by strangulation in the presence of a minor in violation of La.

R.S. 14:35.3(B)(7),(I) and with one count of possession of a firearm by a convicted

felon in violation of La. R.S. 14:95.1. These alleged felony crimes both occurred on

December 5, 2016.

         The defendant pleaded not guilty, and the charges were slated for a jury trial.2

Owing in large measure to the defendant’s vacillation between being represented by

appointed counsel and seeking retained counsel, the trial date was continued several

times.

         On January 24, 2019, the state filed a motion in limine seeking to have the

district court declare that the defendant would be tried by a jury composed of twelve

jurors, ten of whom must concur to render a verdict. The next day, without a hearing,

the district court signed an order denying the state’s motion in limine and declaring

that the defendant is entitled to a unanimous jury verdict pursuant to the district

court’s own earlier ruling in State v. Melvin Cartez Maxie, 11th Judicial District

Court, No. 13-CR-72522, rendered on October 11, 2018.

         In Maxie, decided by the same judge, the district court ruled that the

nonunanimous jury regime ran afoul of the federal constitution’s Equal Protection

Clause. The state appealed, but before the record was lodged in this court, the state

dismissed the appeal, apparently to once again vest the district court with jurisdiction,

based on Mr. Maxie’s intent to submit a guilty plea.3

2
  The charges were given separate, consecutive docket numbers in the district court. Although
apparently not formally consolidated, the cases proceeded simultaneously with pleadings and rulings
bearing both docket numbers. Similarly, the cases have been given separate docket numbers in this
court; but for grammatical simplicity, this opinion will refer to these two matters as a single case,
and this court’s analysis and determination apply to both district court cases.
3
 Notably, any continued efficacy of the holding of unconstitutionality in Maxie would create its
own challenges because that ruling was appealed, but the defendant subsequently entered into a plea

                                                 2
         The state appealed the instant case, urging that this court has jurisdiction over

the district court’s declaration of a statute’s unconstitutionality. See La. Const. art.

V, § 5(D), quoted infra.

                                            DISCUSSION

         As a preliminary matter, this court is called on to evaluate the very nature of

the district court’s ruling because the state and the defendant differ on its purported

effect. The state argues the ruling is a declaration of unconstitutionality, which in

straightforward fashion renders the ruling susceptible of a direct appeal to this court.

The defendant argues the ruling is confined to denying the state’s motion in limine

and indicating the defendant is entitled to a unanimous jury verdict for adjudicating

his potential guilt. The after effect of the defendant’s argument is that a direct appeal

to this court is unavailable; any appeal by the state must be taken to the intermediate

court of appeal. The defendant acknowledges, however, that even if a direct appeal

to this court is disallowed, this court has discretion to convert the state’s appeal to a

review under this court’s supervisory jurisdiction.

         The position of the state is correct. The district court’s ruling places its prior

decision in Maxie as the ultimate authority on the number of jurors required for a

guilty verdict,4 notwithstanding that La. Const. art. I, § 175 and La. C.Cr.P. art.


bargain. One could reasonably question whether the defendant’s plea vitiated any claim of
unconstitutionality of the nonunanimous jury regime. However, given the ruling in this matter,
which largely turns on this court’s constitutional authority to serve as the final authority on
declarations of unconstitutionality, it is unnecessary to unravel the Gordian knot of procedural
complexity in Maxie.
4
  The district court’s ruling recites that “the Defendant is entitled to a unanimous jury verdict
pursuant to this Court’s judgment in State v. Melvin Cartez Maxie, Docket No. 13-CR-72522,
decided and filed on October 11, 2018.”
5
    In pertinent part, La. Const. art. I, § 17(A) provides:

                 A criminal case in which the punishment may be capital shall be tried before
         a jury of twelve persons, all of whom must concur to render a verdict. A case for an
         offense committed prior to January 1, 2019, in which the punishment is necessarily

                                                    3
782(A)6 explicitly allow for guilty verdicts on a vote of ten of twelve jurors for

felonies committed before January 1, 2019. By subordinating constitutional and

statutory provisions to the district court’s own ruling in Maxie, the district court

essentially ruled Louisiana’s constitutional and statutory provisions are

unconstitutional in reference to the federal constitution. Dispelling any doubt, the

order of appeal notably recites that the district court rendered a “decision that Article

1, § 17 of the Louisiana Constitution of 1974 and Article 782 is facially

unconstitutional,” and “the State’s Motion for Appeal to the Louisiana Supreme Court

is GRANTED.” Thus, the state’s direct appeal to this court is proper. See La. Const.

art. V, § 5(D), quoted infra.

         Having determined the district court indeed declared that La. Const. of 1974

art. I, § 17 and La. C.Cr.P. art. 782 are unconstitutional, the next step in the analysis

is guided by a considerable history of Louisiana jurisprudence prohibiting courts from

sua sponte striking down constitutional and statutory law. In State v. Board of

Supervisors, La. State Univ. & Agr. & Mechanical College, 228 La. 951, 84 So. 2d
597, 600 (1955), this court held that “all Acts of the Legislature are constitutional

until declared otherwise in proceedings brought contradictorily between interested

persons.” More recently, this court found the principles prohibiting a court from sua

sponte striking down statutory law also prohibit any sua sponte striking down


         confinement at hard labor shall be tried before a jury of twelve persons, ten of whom
         must concur to render a verdict.

6
    In pertinent part, La. C.Cr.P. art. 782(A) provides:

                  A case in which punishment may be capital shall be tried by a jury of twelve
         jurors, all of whom must concur to render a verdict. A case for an offense committed
         prior to January 1, 2019, in which punishment is necessarily confinement at hard
         labor shall be tried by a jury composed of twelve jurors, ten of whom must concur
         to render a verdict.


                                                   4
provisions of the state constitution, inasmuch as “[a] constitutional provision is a

more basic, fundamental provision than a statutory enactment.” State v. Bazile,

11-2201, p. 6 (La. 1/24/12), 85 So. 3d 1, 4. In Bazile, this court explained the

prohibition against a court raising a constitutional challenge sua sponte is rooted in

the fact that “judges were charged by their judicial oaths to enforce” the laws as

written. Id., 11-2201 at 5, 85 So. 2d at 4 (citing Greater New Orleans Expressway

Com’n v. Olivier, 04-2147, p. 10 (La. 1/19/05), 892 So. 2d 570, 577).

      Inherent in the defendant’s position, noted earlier, that the district court did not

issue a declaration of unconstitutionality, is that the district court did not do so sua

sponte. This court disagrees with the defendant as to the substance of the district

court’s ruling and further review of the procedural origins of that determination

compels the conclusion that the district court’s ruling was rendered sua sponte.

While it is true that “there is no single procedure for attacking the constitutionality

of a statute,” this court has identified a typical three-step analysis for a challenger to

carry his burden to prove unconstitutionality. State v. Hatton, 07-2377, p. 14 (La.

7/1/08), 985 So. 2d 709, 719. “First, a party must raise the unconstitutionality in the

trial court; second, the unconstitutionality of a statute must be specially pleaded; and

third, the grounds outlining the basis of unconstitutionality must be particularized.”

Id. Here, it was not the defendant, but the state that raised a question about the

number of jurors necessary to render a guilty verdict. The state sought recognition

of the nonunanimous verdict requirement via a motion in limine, which, consistent

with the state’s present position, did not urge that the nonunanimous verdict

provisions were unconstitutional.

      In a more usual case, a determination that the district court erred in creating a

constitutional issue where none was presented might end the analysis of the district

                                            5
court’s ruling. See, e.g., Bazile, supra; Hatton, supra. This is not a usual case. The

substantive reason the district court gave within the ruling itself7 for finding the

nonunanimous verdict provision unconstitutional was the district court’s earlier

holding in Maxie. For his part, the defendant argues “[t]he district court was entitled

and bound to rule in accordance with its own prior, undisturbed judgment in Maxie.”

This court disagrees.

        Maxie, as noted above, was a district court ruling that the nonunanimous jury

verdict was unconstitutional, pursuant to the federal constitution. The chief obstacle

to applying the holding in Maxie to other cases is the same provision presently

empowering this court to review the declaration of unconstitutionality in this case,

i.e., La. Const. art. V, § 5(D) (“a case shall be appealable to the supreme court if …

a law or ordinance has been declared unconstitutional.”). Stated simply, if the district

court’s Maxie ruling prevents the district court from reviewing the constitutionality

of nonunanimous verdicts, this court will likewise be prevented from appellate review

of any evidence and argument on constitutionality.8 Such a situation would defeat the

authority accorded to this court to serve as the final, statewide authority as to what

laws pass constitutional muster.




7
  The district court’s reference to the basis for its ruling of unconstitutionality within the ruling itself
distinguishes this case from Greater New Orleans Expressway Com’n v. Olivier, 02-2795, pp.
3-4 (La. 11/18/03), 860 So. 2d 22, 24. In Olivier, this court found it lacked direct appellate
jurisdiction under La. Const. art. V, § 5(D) because only the district court’s reasons for judgment,
not the judgment itself, indicated that the statute at issue was unconstitutional. Id. The distinction
here of the judgment itself declaring laws unconstitutional negates a restrictive observation made in
Olivier that “[a]ppeals are taken from the judgment, not the written reasons for judgment.” Id. at
3, at 24. Formal distinctions aside, it would be nonsensical for this court’s observation in Olivier
to thwart the full exploration of the very basis of this court’s jurisdiction, which is constitutionally
conferred in the present case.
8
 In the present case, there was no evidence or argument adduced on the constitutionality of La.
Const. art. I, § 17 and La. C.Cr.P. art. 782.

                                                     6
      In an analogous criminal case, City of Shreveport v. Baylock, 236 La. 133,

107 So. 2d 419 (1958), this court considered whether a district court judge was bound

by a prior declaration of unconstitutionality by another district court judge. Just as

here, the prior declaration of unconstitutionality had not been evaluated on appeal.

The defendant argued the declaration of unconstitutionality barred his prosecution

under an ordinance that had been declared to be unconstitutional. This court held that

the prior declaration of unconstitutionality by the district court did not bar the

defendant’s prosecution under that ordinance. Id., 107 So.2d at 422.

      In Baylock, this court surveyed the jurisprudence of other jurisdictions and

noted a consensus of “holdings … that a definitive judgment of a tribunal that is not

a court of last resort is conclusive only for the particular case decided and is not

binding in future cases.” Id. at 421. Importantly, this court also reasoned that if the

prior district court judgment of unconstitutionality was binding in a later case, that

would bar “this court on a review of the judgment . . . from later determining the same

constitutional issue.” Id. at 422. Although Baylock was decided under a previous

state constitution, these rationales remain applicable today because the

constitutionally-mandated jurisdictional principles then and now are substantially the

same. Compare La. Const. of 1921 art. VII, § 10(2) (1958) (“Cases in which . . . a

law of this state has been declared unconstitutional” are among those that “shall be

appealable to the Supreme Court.”), with La. Const. of 1974 art. V, § 5(D) (“a case

shall be appealable to the supreme court if … a law or ordinance has been declared

unconstitutional.”).

      At this concluding juncture, a longstanding rule–reflecting the primary role of

legislation in the justice system–bears repeating: “Statutes are generally presumed to

be constitutional and the party challenging the validity of the statute bears the burden

                                           7
of proving it is unconstitutional.” Hatton, 07-2377 at 13, 985 So. 2d at 719 (citing

State v. Fleury, 01-0871, p. 5 (La. 10/16/01), 799 So. 2d 468, 472; State v. Brenner,

486 So. 2d 101, 103 (La. 1986); and State v. Rones, 223 La. 839, 67 So. 2d 99, 105

(1953)). Likewise, “[a] constitutional provision begins as a legislative enactment and,

therefore, also requires enforcement by the district court.” Bazile, 11-2201 at 6, 85
So. 3d at 4 (citing La. Const. art. XIII, § 1(A) and (C)). Measured by these principles,

the district court’s declaration of unconstitutionality in this case represents two

simultaneous errors: (i) creating, sua sponte, a constitutional challenge to statutory

and constitutional provisions and (ii) striking down those laws as unconstitutional on

the basis of an earlier, nonbinding district court ruling.

                                      DECREE

      For the foregoing reasons, the ruling of the district court is hereby vacated and

this matter is remanded to the district court for further proceedings consistent with

this opinion.

      VACATED AND REMANDED.




                                           8
11/19/2019
                        SUPREME COURT OF LOUISIANA

                                   No. 2019-KA-00568

                               STATE OF LOUISIANA

                                            VS.

                           VALENTINO RAMON HODGE

       ON APPEAL FROM THE 11TH JUDICIAL DISTRICT COURT,
                      PARISH OF SABINE


JOHNSON, C.J., dissents and assigns reasons.

       I disagree that the district court created a constitutional issue where none was

presented. Sua sponte means “without prompting or suggestion; on its own motion.”

Black’s Law Dictionary (11th ed. 2019). In this case, it was the state—not the court—who

essentially forced the issue when it filed the motion in limine seeking an answer as to the

number of jurors necessary to render a guilty verdict. As a result, the district court ruled

that defendant was entitled to a unanimous jury verdict, effectively taking judicial notice

of the court’s previous ruling on the constitutionality issue in State v. Maxie, 13-CR-72522,

11th Judicial District Court, Sabine Parish (October 11, 2018). It is undeniable that the

adoption of Louisiana’s nonunanimous jury system, currently set forth in La. Const. art. I,

§ 17 and La. C.Cr. P. art. 782, was motivated by racial bias. In my view, the district court’s

rulings in Maxie and this case, finding Louisiana’s nonunanimous jury scheme violates the

Equal Protection Clause of the Fourteenth Amendment, are correct. Therefore, I must

respectfully dissent.

       Louisiana is one of only two states, with Oregon being the other, which allows split

jury verdicts in felony cases. The nonunanimous jury system has undergone constitutional

challenges as a violation of the Sixth Amendment. In 1972, the United States Supreme

Court in Apodaca v. Oregon, 406 U.S. 404, 92 S. Ct. 1628, 32 L. Ed. 2d 184 (1972),

effectively ruled in a split decision that the Sixth Amendment requires unanimous verdicts

in federal courts—but the 14th Amendment does not require unanimous verdicts in state

courts. This court has relied on Apodaca to continue to uphold the constitutionality of

                                              1
Louisiana’s system. See State v. Bertrand, 08-2215 (La. 3/17/09), 6 So. 3d 738. Notably, a

renewed Sixth Amendment challenge to our law is currently pending before the United

States Supreme Court in Ramos v. Louisiana, 18-5924, 139 S. Ct. 1318, 203 L. Ed. 2d 563

(2019), wherein the Court is considering whether the Fourteenth Amendment fully

incorporates the Sixth Amendment guarantee of a unanimous jury verdict in criminal cases.

The issue of nonunanimous juries has gained scholarly attention and discourse because of

increased public awareness regarding the racist roots of the Louisiana system. Last year

Louisiana voters approved a constitutional amendment requiring unanimous jury verdicts

in felony cases. The amendment applies to felony offenses committed on or after January

1, 2019. See La. Const. art. I, § 17. Thus, the fate of defendants such as Mr. Hodge is still

in the hands of divided juries as part of a system with racist origins and discriminatory

effect. In my view, it is time to hold this Jim Crow era law unconstitutional.

       It is unfortunate that this court has chosen not to rule on the merits of the

constitutional issue due to the majority’s finding of procedural errors. The evidence

underlying the district court’s ruling demonstrates the law is unconstitutional as a violation

of the Equal Protection Clause. In determining whether a law violates the Equal Protection

Clause, the Supreme Court has held there must be proof of racially discriminatory intent

or purpose in addition to a racially disproportionate impact. See Arlington Heights v.

Metropolitan Housing Dev. Corp., 429 U.S. 252, 265, 97 S. Ct. 555, 50 L. Ed. 2d 450

(1977). The documented materials from Louisiana’s 1898 Constitutional Convention leave

no doubt that the nonunanimous jury verdict system in Louisiana was created for the

invidious discriminatory purpose of minimizing or canceling out the voting power of black

jurors and to deny African-Americans meaningful participation in the institution of jury

service.

       The provision permitting nonunanimous felony convictions was adopted during the

1898 Constitutional Convention and codified as Article 116:

       The General Assembly shall provide for the selection of competent and
       intelligent jurors. All cases in which the punishment may not be at hard labor
       shall, until otherwise provided by law, which shall not be prior to 1904, be
       tried by the judge without a jury. Cases in which the punishment may be at
       hard labor shall be tried by a jury of five, all of whom must concur to render

                                              2
      a verdict; cases in which the punishment is necessarily at hard labor, by
      a jury of twelve, nine of whom concurring may render a verdict; cases in
      which the punishment may be capital, by a jury of twelve, all of whom must
      concur to render a verdict.

La. Const. art. 116 (1898) (emphasis added). This provision was approved during a

convention which celebrated white supremacy. Hon. E.B. Kruttschnitt, President of the

Convention, opened with the following relevant remarks:

      In the first place, my fellow-citizens, we are all aware that this convention
      has been called by the people of the State of Louisiana principally to deal
      with one question, and we know that but for the existence of that one question
      this assemblage would not be sitting here today. We know that this
      convention has been called together by the people of the State to eliminate
      from the electorate the mass of corrupt and illiterate voters who have during
      the last quarter of a century degraded our politics.
                                         ***
      I believe that our Northern fellow-citizens begin to feel the race sympathy
      stilling within their breasts. They know that the question which we are trying
      to solve here is one which imperils not only the integrity of the future
      government of the State of Louisiana and those of eight or ten other Southern
      States, but that we sitting here as a deliberate assembly, and the assemblies
      of the other Southern States, are to decide whether the presidential office is
      to be put up for barter and sale on account of the irresponsible character of
      the constituency in these Southern States. And of the venality and corruption
      of the delegations which they send to certain national conventions.

      Only a few years back, it might have been considered impolite to say what I
      am now saying, but there are men standing high today in the councils of the
      nation, who have seen the doors of the White House barred to them by the
      ignorant and corrupt delegations of Southern negroes, and we know that they
      cannot but feel a sympathy with us in our aspirations and efforts.

Official Journal of the Proceedings of the Constitutional Convention of the State of

Louisiana (1898), 9-10. The purpose of the convention was further confirmed in closing

remarks by Judge Thomas J. Seemes, Chairman of the Committee on the Judiciary:

      We met here to establish the supremacy of the white race, and the white race
      constitutes the Democratic party of this State. There is, therefore, in my
      judgment, no separation whatever, between the interests of the State and
      those of the Democratic party, and if we are to be subjected to criticism
      because our ordinances may have been colored with the view, in some
      instances, of promoting the interests of the Democratic party, as those
      interests are not separated from the State, I feel no hesitancy in saying that
      we have done no injury to the State.
                                       ***
      Now then, what have we done? is the question. Our mission was, in the first
      place, to establish the supremacy of the white race in this State to the extent
      to which it could be legally and constitutionally done and what has our
      ordinance on suffrage, the constitutional means by which we propose to
      maintain that ascendency, done? We have established throughout the State
      white manhood suffrage.


                                            3
Id. at 374-75. Judge Seemes went on to explain the convention delegates established a poll

tax, an educational test for voters, and the requirement that voters should own property.

However, the new constitution also provided an exception for white men who were

“grandfathered,” and they would not be required to satisfy these new voter requirements as

long as they registered to vote by a particular deadline. Id. at 375.

       Moreover, Mr. Kruttschnitt again addressed the convention in closing, making clear

they would have gone even further in denying and suppressing the rights of African-

Americans but were limited by the United States Constitution and federal courts:

       But I say to you, as George D. Tillman said to the South Carolina convention,
       when the labors of that convention were criticized: We have not been free;
       we have not drafted the exact Constitution that we should like to have
       drafted; otherwise we should have inscribed in it, if I know the popular
       sentiment of this State, universal white manhood suffrage and the exclusion
       from the suffrage of every man with a trace of African blood in his veins. We
       could not do that, on account of the Fifteenth Amendment to the Constitution
       of the United States and, therefore, we did what has been so well expressed
       by the Supreme Court of Mississippi …within the field of permissible action,
       under the limitations imposed by the Federal Constitution, the convention
       swept the field of expedients to obstruct the exercise of suffrage by the negro
       race.
                                             ***
       The first and foremost, and most important, problem which confronted us
       was that of the suffrage.
                                             ***
       We have placed it within the power of the people of this State to have
       elections as fair and as pure as those in the State of Massachusetts herself;
       and I say to you that we can appeal to the conscience of the nation, both
       judicial and legislative and I don’t believe that they will take the
       responsibility of striking down the system which we have reared in order to
       protect the purity of the ballot box, and to perpetuate the supremacy of the
       Anglo-Saxon race in Louisiana. If they do, theirs be the responsibility for
       bringing back the methods which have prevailed in the past- not ours. We
       have laid them aside. We have reared a perfectly clean structure, and we
       intend to have a clean electorate, if the rest of the nation will allow it, and
       believe that they will.

       Our mission was, in the first place, to establish the supremacy of the white
       race in this State.

Id. at 379-81.

       This shocking landscape is plainly outlined in the official records of the 1898

Convention, and has been thoroughly explained and put into context by scholarly experts.

Such expert testimony is part of the evidence underlying the district court’s declaration of

unconstitutionality. A review of this underlying evidence is critical to fully explain the


                                              4
underpinnings of the establishment of the nonunanimous jury system in Louisiana. The

district court’s ruling was based on its own prior ruling in State v. Maxie, supra. In Maxie,

the court conducted a full evidentiary hearing on Maxie’s constitutional challenge to the

nonunanimous jury scheme and issued written reasons for finding a unanimous jury verdict

is constitutionally required for conviction. 1 The parties in Maxie stipulated to certain

documents to be submitted into evidence, including a certified transcript of a Motions

Hearing in the matter of State v. Lee, No. 500-034 & 498-666, Criminal District Court,

Parish of Orleans, 2/3/17, which included testimony from expert witnesses called in that

matter, namely Professor Emeritus of History Lawrence Powell of Tulane University and

Professor Kim Taylor-Thompson of New York University. Additionally, the defense called

three live witnesses: John Simerman of The Advocate newspaper, Professor Thomas Aiello,

and Professor Thomas Frampton. Mr. Simerman worked with two other individuals to

develop the investigative series, “Tilting the Scales,” regarding the history of Louisiana’s

nonunanimous jury verdict system and its pernicious effects on the criminal justice system.

Mr. Simerman was called to testify as to the methodology of the study and to verify and

authenticate the data and conclusions as detailed in the published series. Mr. Simerman

provided a detailed analysis as to the collection methods for the dataset used to calculate

the impact of a non-unanimous jury verdict scheme on the Louisiana criminal justice

system.

       Professor Thomas Aiello, an associate professor of history and African-American

studies at Valdosta State University, authored Jim Crow’s Last Stand, a comprehensive

book on the history and context of Louisiana’s majority verdict system. Thomas Aiello,

Jim Crow’s Last Stand–Nonunanimous Jury Verdicts in Louisiana (Louisiana State

University Press 2015). Professor Aiello was accepted by the court as an expert historian.

Professor Aiello’s testimony made clear that following Reconstruction, many in Louisiana

became increasingly concerned about the ability of African-Americans to exercise


1 Although the Maxie court’s reasons for judgment were not made part of the record in this case,
that document is included in the Joint Appendix submitted in the United States Supreme Court by
the parties in Ramos v. Louisiana, No. 18-5924, Joint Appendix, p. 25-83;
https://www.supremecourt.gov/DocketPDF/18/18-5924/102616/20190611121914120_18-
5924%20Joint%20Appendix%20-%20Final.pdf; 2018 WL 8545357, *24-71.
                                               5
“political and legal power.” One of the key areas where African-Americans were

participating, outside of voting, was in jury service because the United States Supreme

Court had held in Strauder v. West Virginia, 100 U.S. 303 (1879), that the Fourteenth

Amendment prohibited excluding residents from jury duty on the basis of race. 2018 WL
8545357, at *39. However, the white South pushed back against this and attempted to

exclude minority members in every conceivable manner. 2018 WL 8545357, at *39.

Professor Aiello testified the general consensus was that African-Americans did not

deserve to serve on juries in Louisiana, explaining that “[w]hile the end of the Civil War

did make the slaves free, it did not make them the peers of white people in Southern white

minds. And if you were supposed to get a fair trial by a jury of your peers, there are a very

scant few white Southerners in the Gilded Age who saw black jurors as their peers; and it

was an affront to justice for white people to put black jurors in front of them to decide their

fate.” 2018 WL 8545357, at *40. Professor Aiello further testified the purpose of the

Constitutional Convention of 1898 was clear and unequivocal, “to eliminate black political

power.” 2018 WL 8545357, at *44-45. The Maxie court stated:

       Professor Aiello testified as to the historical context surrounding the
       constitutional conventions of both 1898 and 1973. He provided a detailed
       analysis of the prevailing sentiments and feelings of the delegates at the
       conventions and the general societal beliefs during these periods of time. His
       testimony persuasively demonstrated that race was a motivating factor
       behind the adoption of the 1898 constitution, especially with respect to
       disenfranchisement of minority voters and stripping the ability of minorities
       to influence the judicial system. His testimony also persuasively showed that
       the 1973 convention was not free from racial consideration and that the
       delegates at the convention were keenly aware of the racial tensions when
       drafting the new constitution. His testimony provides the historical basis for
       this Court’s determination that the non-unanimous jury verdict scheme in
       Louisiana was motivated by invidious racial discrimination.

2018 WL 8545357, at *37-38.

       Professor Thomas Frampton, lecturer at Harvard University on staff as a Climenko

Fellow, with a B.A. and M.A. from Yale University, summa cum laude, and a J.D., with

highest honors, from Berkeley School of Law, was proffered and accepted by the court as

an expert lawyer, with a specialty in legal history, race, and the law. Professor Frampton

endorsed Professor Aiello’s testimony and concurred with his conclusions and analysis.

2018 WL 8545357, at *48-49. Professor Frampton was retained as an expert to perform

                                              6
an independent empirical analysis of the data collected by Mr. Simerman for The Advocate

series. He performed his own data analysis to verify the results as presented were accurate.

He also performed empirical analysis of the data according to Supreme Court precedent

with respect to disparate impact and proving unconstitutional racial discrimination. 2018
WL 8545357, at *49. Based on his empirical analyses of the data, it was his expert opinion

that “the non-unanimous jury verdict system operated today just as it was intended in 1898:

to silence African-Americans on juries and to render their jury service meaningless.” 2018
WL 8545357, at *52. Professor Frampton explained that he performed his analysis in the

context of the literature pioneered by Dr. Kim Taylor-Thompson on “empty votes.” Dr.

Taylor-Thompson defined “empty votes” as “those cast by the minority in a super-majority

regime. These votes are essentially meaningless because a majority can come to the

conclusion without discussion or inclusion of the minority point of view.” 2018 WL
8545357, at *50 n. 1. Dr. Frampton’s data analysis revealed that “only 43 percent of empty

votes are cast by white jurors. This represents a 21 percent absolute disparity, or 21 percent

less than what would be expected if there were nothing else operating on the outcome.

African-American votes represented 31.3 percent of overall votes cast, but represented 51.2

percent of the empty votes cast. This is an absolute disparity of 20 percent.” 2018 WL
8545357, at *51. Further, given the data provided by The Advocate, Dr. Frampton

concluded that these disparities cannot be explained from random variation in the data and

that these findings are statistically significant under Supreme Court precedent in the race-

discrimination context. 2018 WL 8545357, at *51-52.

       Professor Frampton also examined the data with respect to the impact on defendant

as opposed to juror representation. The data revealed that “African-American defendants

are convicted by non-unanimous juries 43 percent of the time and that white defendants

are convicted by non-unanimous juries 33 percent of the time. Comparing these rates of

conviction by non-unanimous verdicts, Professor Frampton found a disparity of

approximately 30 percent. That is, African-Americans are 30 percent more likely to be

convicted by non-unanimous juries than white defendants. These results were statistically

significant and indicated racial discrimination against African-American defendants.”

                                              7
2018 WL 8545357, at *52-53. Professor Frampton further opined that “jury deliberations

tend to be less robust and shorter when non-unanimous verdict rules are in place. That is,

once the minimum number of votes are achieved, deliberations end, regardless of the desire

of the minority to continue deliberating.” 2018 WL 8545357, at *53.

       The evidence and expert testimony proves that the motivating factor behind the

Constitutional Convention of 1898 was to establish white supremacy throughout the State

of Louisiana. As noted by the Maxie court, “the leaders of the convention openly and on

the record endorsed racial discrimination and white supremacy as the goal and the outcome

of the Convention.” 2018 WL 8545357, at *58. The evidence submitted in Maxie further

proves that the current law is also unconstitutional as applied. Although the law has

minimally changed since the 1898 Constitution, and now requires ten jurors to agree, rather

than the original nine juror requirement, this change did not eliminate the discriminatory

impact of non-unanimous jury verdicts. The current law is still traceable to the original

system and still has discriminatory effects. See United States v. Fordice, 505 U.S. 717, 734,

112 S. Ct. 2727, 120 L. Ed. 2d 575 (1992). As found by the Maxie court, “the 1974 provision

is rooted in and fairly traceable to the provisions of the 1898, 1913, and 1921 constitutions

allowing for non-unanimous verdicts. It has already been conclusively established that the

1898 provision is unconstitutional under the Arlington Heights…jurisprudence. It is also

the undisputed expert testimony of Professor Aiello that the provisions in 1913 and 1921

were reenacted without debate or comment.” 2018 WL 8545357, at *62. The court further

cited Professor Aiello’s testimony that the final outcome of the 1973 Constitutional

Convention was to compromise and keep the unanimity requirement only as to capital cases

and to increase the rule to 10-to-2. The 1973 Convention wanted to decrease, but not

eliminate, the discriminatory impact of non-unanimous jury verdicts. Both Mr. Simerman

and Professor Frampton testified regarding the disparate impact on African-Americans that

stem from the current non-unanimous verdict rule, and both indicated that the empirical

analyses they conducted showed statistically significant results that demonstrate disparate

impacts. 2018 WL 8545357, at *63.



                                             8
       In written reasons for judgment, the Maxie court detailed the unopposed and

unchallenged evidence produced at the hearing and concluded:

       The evidence, unopposed and unchallenged by the State establishes the
       following: 1) The original 1898 enactment was motivated by invidious racial
       discrimination; 2) The enactment of 1973 perpetuates the disparate impact of
       the 1898 provision; 3) The delegates at the Convention of 1973 did not
       cleanse the racial motivation from 1898; 4) The delegates at the Convention
       of 1973 at the very least tacitly acknowledged the discriminatory impact of
       the 1898 provision and merely attempted to ameliorate, but not cure, this
       disparate impact; 5) The current provision perpetuates invidious racial
       discrimination; and 6) The current non-unanimous jury verdict scheme
       disparately affects African-American jurors by negating their jury service
       and disparately affecting African-American defendants by overwhelmingly
       convicting them by non-unanimous juries.

2018 WL 8545357, at *71. This evidence compels a finding that Louisiana’s non-

unanimous jury scheme violates the Equal Protection Clause of the Fourteenth

Amendment.

       Although the majority of this court does not decide the constitutional issue today,

we should not ignore the shameful history surrounding our system, nor shy away from

forcing its end. “The history of nonunanimous criminal jury verdicts acts as its own

advocate for ending the practice.” Aiello, supra, at p. xi.




                                              9